     Case 3:18-cv-00428-DMS-MDD Document 266 Filed 10/11/18 PageID.4088 Page 1 of 3



1      LOWENSTEIN SANDLER LLP
       Katie R. Glynn (SBN 300524)
2      390 Lytton Avenue
       Palo Alto, CA 94301
3      Telephone: (202) 753-3800
       Facsimile: (202) 753-3838
4      E-mail: kglynn@lowenstein.com

5      Attorney for Non-Party Objector,
       CATHOLIC CHARTIEIS COMMUNITY SERVICES OF
6      THE ARCHDIOCESE OF NEW YORK
7
8                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA
9
10     Ms. L.,                                                   Case No. 3:18-cv-428-DMS
11                                                               Honorable Dana M. Sabraw
                             Petitioners-Plaintiffs,
12     v.
13     U.S. Immigration and Customs Enforcement (“ICE”),
14     et al.,

15                           Respondents-Defendants.

16
       M.M.M., on behalf of his minor child, J.M.A., et al.,     Case No.: 3:18-cv-1832-DMS
17                                                               Honorable Dana M. Sabraw
                             Plaintiffs,
18
       v.                                                        NOTICE OF APPEARANCE OF
19                                                               KATIE R. GLYNN
       Jefferson Beauregard Sessions, III, Attorney General
20     of the United States, et al.,
21                           Defendants.
22
23               TO THE COURT AND ALL COUNSEL OF RECORD:
24
                 PLEASE TAKE NOTICE of the appearance of Katie R. Glynn of Lowenstein Sandler
25
       LLP, counsel on behalf of Non-Party Objector Catholic Charities Community Services of the
26
       Archdiocese of New York in this action. The Court and counsel are requested to update their
27
28     service list with the undersigned’s information as follows:
     Case 3:18-cv-00428-DMS-MDD Document 266 Filed 10/11/18 PageID.4089 Page 2 of 3


                   Katie Glynn (SBN 300524)
1                  Lowenstein Sandler LLP
2                  390 Lytton Avenue
                   Palo Alto, CA 94301
3                  Telephone: (202) 753-3800
                   Facsimile: (202) 753-3838
4                  kglynn@lowenstein.com
5      DATED: October 11, 2018                 LOWENSTEIN SANDLER LLP
                                               KATIE R. GLYNN (SBN 300524)
6
7
                                               By: /s/ Katie R. Glynn
8                                                            KATIE R. GLYNN
9
                                               Attorneys for Non-Party Objector
10                                             Catholic Charities Community Services of the
                                               Archdiocese of New York
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 3:18-cv-00428-DMS-MDD Document 266 Filed 10/11/18 PageID.4090 Page 3 of 3


                                        CERTIFICATE OF SERVICE
1
              I hereby certify that on October 11, 2018, I electronically filed the foregoing with the
2
3      Clerk of the Court using the CM/ECF system which will send notification of such filing to the e-

4      mail addresses denoted on the Electronic Mail Notice List.
5             I certify under penalty of perjury under the laws of the United States of America that the
6
       foregoing is true and correct.
7
       DATED: October 11, 2018                           By: /s/ Katie R. Glynn
8                                                                      KATIE R. GLYNN

9                                                        LOWENSTEIN SANDLER LLP
                                                         390 Lytton Avenue
10                                                       Palo Alto, CA 94301
                                                         Telephone: (202) 753-3800
11                                                       Facsimile: (202) 753-3838
                                                         kglynn@lowenstein.com
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
